

Exhibit 10.6


AMENDMENT NO. 3 TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 3 TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of August 3, 2020, is entered into by and among ONDECK
ACCOUNT RECEIVABLES TRUST 2013-1 LLC, a Delaware limited liability company
(“Company”), the Lenders party hereto which constitute each affected Lender and
DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent for the Class A
Revolving Lenders (in such capacity, “Administrative Agent”).
RECITALS:
WHEREAS, Company, the Lenders party thereto from time to time, the
Administrative Agent, Deutsche Bank AG, New York Branch, as Collateral Agent,
Deutsche Bank Trust Company Americas, as Paying Agent and Deutsche Bank
Securities Inc., as Syndication Agent, Documentation Agent and Lead Arranger,
entered into a Fifth Amended and Restated Credit Agreement, dated as of March
12, 2019, as amended by Amendment No. 1 to Fifth Amended and Restated Credit
Agreement, dated as of November 1, 2019, as amended by Amendment No. 2 to Fifth
Amended and Restated Credit Agreement, dated as of May 20, 2020 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) pursuant to which the Lenders have made advances and
other financial accommodations to Company. Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement, as amended hereby; and
WHEREAS, Company, the Lender party hereto and the Administrative Agent, desire
to amend the Credit Agreement as set forth herein subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT
The Credit Agreement is, effective as of the Third Amendment Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 3.1
hereof, hereby amended as follows:


1.1    Section 1.1 of the Credit Agreement.
The following new definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:
“Relief Period End Date” means October 23, 2020 or such later date agreed to in
writing (which may be by email), between the Administrative Agent and the
Company.











--------------------------------------------------------------------------------



Exhibit 10.6


“Third Amendment” means Amendment No. 3 to Fifth Amended and Restated Credit
Agreement, dated as of August 3, 2020, by and among the Company, the Lenders
party thereto and the Administrative Agent.
“Third Amendment Effective Date” has the meaning set forth in Section 3.1 of the
Third Amendment, which for the avoidance of doubt is July 23, 2020.
The following definitions in Section 1.1 of the Credit Agreement are hereby
amended and restated as follows:
“Applicable Class A Advance Rate” means, prior to the Exit Date, 75% on and
after the Exit Date through and including August 3, 2020, 70%, and after August
3, 2020, 66%.
“Eligible Post-Waiver Receivable” means any COVID Receivable for which the
related Receivables Obligor has made its first scheduled loan payment due on or
after the Relief Period End Date in an amount equal to or greater than 20% of
the required scheduled loan payment in respect of such Receivable, as set forth
in the applicable Receivable Agreement (without giving effect to any temporary
modification or COVID Related Material Modification).
“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivables Agreement,
and other than as set forth in the immediately succeeding sentences, determined
without giving effect to any temporary modifications of such required periodic
Payment then applicable to such Receivable, and (b) the number of Payment Dates,
if any, past the Receivable maturity date on which a Payment was due but not
received. Notwithstanding the foregoing or any other provision of this
Agreement, with respect to Payments during the period beginning as of March 11,
2020 through and including the Relief Period End Date, the Missed Payment Factor
in respect of any COVID Receivable and solely with respect to Payments during
such period, shall be determined by giving effect to any temporary modifications
(including, but not limited to, grace days, workout programs or holds) then
applicable to




--------------------------------------------------------------------------------



Exhibit 10.6


such COVID Receivable. For the avoidance of doubt, beginning on the day
following the Relief Period End Date, the “required periodic Payment” as used in
clause (a)(ii) herein shall mean (1) with respect to any COVID Related Material
Modification, the required periodic Payment according to the modified
Receivables Agreement and (2) with respect to any other Receivable, the required
periodic Payment according to such Receivable’s Receivables Agreement without
giving effect to any temporary modifications (including, but not limited to,
grace days, workout programs or holds) if any.
1.4    Appendix A to the Credit Agreement. Appendix A to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Exhibit A hereto.
1.5    Appendix C to the Credit Agreement. Appendix C to the Credit Agreement is
amended as set forth on Exhibit B hereto.
1.6    Appendix D to the Credit Agreement. Appendix D to the Credit Agreement is
amended as set forth on Exhibit C hereto.
SECTION 2. REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lender party hereto to enter
into this Amendment, Company represents and warrants to the Administrative Agent
and the Lender, on the Third Amendment Effective Date, that the following
statements are true and correct, it being understood and agreed that the
representations and warranties made on the Third Amendment Effective Date are
deemed to be made concurrently with the consummation of the transactions
contemplated hereby:
2.1    Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary action on the part of
Company.
2.2    Binding Obligation. This Amendment has been duly executed and delivered
by the Company and is the legally valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
2.3    Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects on and as of the Third
Amendment Effective Date (as defined below) as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.




--------------------------------------------------------------------------------



Exhibit 10.6


2.4    Absence of Default. No event has occurred and is continuing that would
constitute an Event of Default or a Servicer Default, and no Default, Event of
Default or Servicer Default will result from the consummation of this Amendment.
2.5    Incorporation of Representations and Warranties from Bill of Sale and
Assignment. The representations and warranties contained in the second paragraph
of the Bill of Sale and Assignment (as defined below) are hereby incorporated by
reference as if made by the Company and are true and correct on and as of the
date of the Bill of Sale and Assignment (as defined below).
SECTION 3. MISCELLANEOUS
3.1    Conditions of Effectiveness. This Amendment shall be deemed to have
become effective as of 12:01 a.m. (local time in Wilmington, Delaware) on July
23, 2020 (such date, the “Third Amendment Effective Date”) when:
(a)    the Administrative Agent shall have received all counterparts of this
Amendment executed by Company, the Administrative Agent and the Lenders party
hereto; and
(b)    no Borrowing Base Deficiency shall exist after giving effect to the
amendments to the Credit Agreement set forth herein and, to the extent
necessary, the execution and delivery of the Bill of Sale and Assignment
attached as Exhibit D hereto (the “Bill of Sale and Assignment”).


3.2    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(a) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Credit
Documents and the Related Agreements to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. This
Amendment is hereby designated as a Credit Document for all purposes of the
Credit Documents.
(b) Except as expressly set forth herein, no other amendments, changes or
modifications to the Credit Agreement and each other Credit Document are
intended or implied, and in all other respects the Credit Agreement and each
other Credit Document are and shall continue to be in full force and effect and
are hereby in all respects specifically ratified, restated and confirmed by all
parties hereto as of the Third Amendment Effective Date and Company shall not be
entitled to any other further amendment by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Credit Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.




--------------------------------------------------------------------------------



Exhibit 10.6


(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Administrative Agent, the Collateral Agent or the
Paying Agent under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.
3.3    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
3.4    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.
3.5    Execution in Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
3.6    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
3.7    Electronic Signatures. The words “execution,” “signed,” “signature,” and
words of like import in this Amendment shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
IN WITNESS THEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


ONDECK ACCOUNT RECEIVABLES TRUST 2013-1 LLC, as Company




By:    /s/ Kenneth A. Brause
Name: Kenneth A. Brause
Title: Chief Financial Officer






--------------------------------------------------------------------------------



Exhibit 10.6




DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent




By:    /s/ Kevin Tanzer
Name: Kevin Tanzer
Title: Managing Director


By:    /s/ Peter Sabino
Name: Peter Sabino
Title: Director




DEUTSCHE BANK AG, NEW YORK BRANCH, as Class A Revolving Lender




By:    /s/ Kevin Tanzer
Name: Kevin Tanzer
Title: Managing Director


By:    /s/ Peter Sabino
Name: Peter Sabino
Title: Director


